
	

114 HR 2594 IH: Disaster Survivor Benefit Clarification Act of 2015
U.S. House of Representatives
2015-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2594
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2015
			Mr. MacArthur introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to ensure that the
			 receipt of certain loans provided by the Small Business Administration
			 does not violate the prohibition against receiving duplicative financial
			 assistance in the case of a disaster.
	
	
 1.Short titleThis Act may be cited as the Disaster Survivor Benefit Clarification Act of 2015. 2.FindingsThe Congress finds the following:
 (1)The Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122 et seq.) prohibits duplication of benefits, including any Federal financial assistance or insurance, which includes loans made by the Small Business Administration which carry interest.
 (2)Loans made by the Small Business Administration were aggressively marketed to Hurricane Sandy survivors, who were also qualified for grants from the Federal Emergency Management Agency.
 (3)Many survivors applied for these loans at the encouragement of the Small Business Administration, without knowing that receipt of these loans could make the survivors ineligible for grants from the Federal Emergency Management Agency.
 3.Sense of CongressIt is the sense of Congress that disaster loans made by the Small Business Administration that carry interest and must be repaid should not be considered the same type of benefit as a grant from the Federal Emergency Management Agency for the purposes of calculating duplication of benefits under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122 et seq.).
 4.Small Business Administration disaster loans permittedSection 312(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155(b)) is amended—
 (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (2)by inserting after paragraph (1) the following new paragraph:
				
 (2)Exemption for Small Business Administration disaster loansA loan made pursuant to section 7(b) of the Small Business Act (15 U.S.C. 636(b)) shall not be considered financial assistance for the purposes of subsection (a) if—
 (A)such loan has been repaid in full (including interest); or (B)the borrower of such loan is making the required payments on time, as determined by the terms of such loan..
 5.ApplicabilityThe amendments made by section 4 shall apply to loans made pursuant to section 7(b) of the Small Business Act (15 U.S.C. 636(b)) that were made on or after January 1, 2012.
 6.Exception for certain loansFor any loan made pursuant to section 7(b) of the Small Business Act (15 U.S.C. 636(b)) during the period beginning on January 1, 2012, and ending on the date of enactment of this Act in which the borrower was not making the required payments for such loan on time (as determined by the terms of such loan) the borrower shall be deemed to be compliant with the requirements of section 312(2)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (as added by section 4 of this Act) if, within 60 days, the borrower becomes current on payments on the loan.
		
